UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                          Case No. 18-75807 (AST)

BIG APPLE ENERGY, LLC,                                          Chapter 7

                  Debtor.
------------------------------------------------------------x
In re:                                                          Case No. 18-75808 (AST)

CLEAR CHOICE ENERGY, LLC,                                       Chapter 7

                  Debtor.                                       Jointly Administered
------------------------------------------------------------x
RICHARD L. STERN, Solely in His Capacity as
Chapter 7 Trustee of the Jointly Administered
Estates of Big Apple Energy, LLC and
Clear Choice Energy, LLC,

                 Plaintiff,                                     Adv. Pro. No. 20-08121 (AST)

        -against-

GLENWOOD CAPITAL LLC,

                  Defendant.
----------------------------------------------------------x
                                       STIPULATION AND ORDER


        This Stipulation and Order is by and between, the plaintiff, Richard L. Stern, solely in his

capacity as the Chapter 7 Trustee (the “Plaintiff”) of the jointly administered estates of Big Apple

Energy, LLC and Clear Choice Energy, LLC and the defendant, Glenwood Capital LLC (the

“Defendant”) extending the Defendant’s time to answer or otherwise respond as set forth herein.

                                                  RECITALS

        A.       On August 24, 2020, the Plaintiff commenced this above-captioned adversary

proceeding against, among others, the Defendant by filing a complaint (the “Complaint”).

        B.       On August 27, 2020, the Court issued a summons (the “Summons”).
       C.      On August 27, 2020, the Complaint and the Summons was served on the Defendant

with the affidavit of service filed on the docket on September 4, 2020.

       D.      Pursuant to the Summons, the Defendant’s time to answer or otherwise respond is

September 28, 2020.

       E.      The Defendant has requested, and the Plaintiff has consented, to extend the deadline

to file an answer or otherwise response to the Complaint as set forth herein.

                                 TERMS AND CONDITIONS

       1.      The Defendant shall file and serve her answer or other response to the Plaintiff’s

Complaint on or before October 28, 2020.

       2.      This Stipulation and Order is without prejudice to the Defendant to seek another

extension.

       3.      The Defendant waives any defense based on insufficiency of service of process or

lack of personal jurisdiction in this adversary proceeding.



Dated: September 29, 2020
       Wantagh, New York              LaMONICA HERBST & MANISCALCO, LLP
                                      Counsel to Richard L. Stern, the Trustee

                              By:     s/ Jacqulyn S. Loftin
                                      Jacqulyn S. Loftin, Esq.
                                      3305 Jerusalem Avenue, Suite 201
                                      Wantagh, New York 11793
                                      Telephone: 516.826.6500
                                      Email: jsl@lhmlawfirm.com
Dated: September 29, 2020
       Garden City, New York

                                  MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
                                  Counsel to the Defendant


                          By:     s/ Edward J. LoBello
                                  Edward J. LoBello, Esq.
                                  Member of the Firm
                                  990 Stewart Avenue, Suite 300,
                                  Garden City, New York 11530
                                  Direct (516) 592-5706


SO ORDERED:




                                                        ____________________________
 Dated: October 23, 2020                                          Alan S. Trust
        Central Islip, New York                       Chief United States Bankruptcy Judge
